Case 1:21-cv-00043-JGK Document 4 Filed 04/19/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SAIM SARWAR, 21-ev-0043 (JGK)

Plaintiff, ORDER

 

- against -
WABNO HOTELS, INC.,

Defendants.

 

JOHN G. KOELTL, District Judge:
A conference is scheduled for May 17, 2021 at 2:30pm. The

parties should file a Rule 26(f) by that date.

SO ORDERED.
Dated: New York, New York

April 19, 2021 Mh

John G. Koeltl
United States District Judge

 

 

 

ELECTRONICALI:
Y FILE
DOC #: D.

[DATE rite. La

 

 

 

 

 

 
